Citation Nr: 1326343	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  06-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial higher evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 9, 2012, and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1974.  His decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  Following remand in August 2008 and March 2010, the Board denied the claim in an August 2011 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a memorandum decision that set aside the August 2011 Board decision and remanded the issue to the Board.

In August 2012, while his appeal was pending with the Court, the Veteran filed a claim for an increased rating for PTSD at the RO.  In a November 2012 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective from August 9, 2012.  The issue before the Board has been recharacterized to reflect this partial of grant benefits during the pendency of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

The Court's November 2012 memorandum decision cites previously unobtained private medical records from Drs. K.M. and M.C. (initials used to protect privacy) that should be acquired on remand.  Moreover, the Veteran's attorney has requested initial Agency of Original Jurisdiction (AOJ) review of argument submitted following the Court's decision.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain private medical records from Drs. K.M. and M.C. referenced on pages 1 and 2 of the May 2005 VA examination report and page 9 of the Court's November 2012 memorandum decision.  The results of the attempt to obtain these records, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.  Thereafter, readjudicate the issue on appeal, to include consideration of argument submitted by the Veteran's attorney in June 2013.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


